Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                 
                                                  RESPONSE TO AMENDMENT  
           The terminal disclaimer filed on 4/27/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of (U.S. Patent No. 11,172,989) has been reviewed and is accepted. The terminal disclaimer has been recorded.
           Based on applicants’ remarks, filed on 4/27/2022, see pages 7 through 10 of remark, have been fully considered, and upon further consideration, the Double Patenting and 35 U.S.C. 103(a) rejections for claims 2-13, are hereby withdrawn. But they are moot in view of the new ground (s) of rejection for claims 14-21 is made. 
           Examiner respectfully wants to point out this is a response to several proposed amendments that were initiated by the Examiner and telephone interviews with applicant’s representative. Examiner suggested ways to clarify the independent claim or amend the claim that may overcome the prior art of record, but agreement was not reached.
           Contrary to the applicant’s assertion, as he traverses, regarding claims 2, 10 and 14, that cited portions of Holsing reference, however, fails to teach or reasonably suggest “displaying a 3D lung map view of a 3D model of the patient's lung showing at least one planned pathway, at least one target, and the tool”.
           Examiner indicated, the limitation “displaying a 3D lung map view of a 3D model of the patient's lung showing at least one planned pathway, at least one target, and the tool”, is not disclosed in the claim 14. 

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(e), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 17-18 and 20 are rejected under 35 U.S.C. 102(a) (2) based upon a public use or sale or other public availability of the invention as being anticipated by Holsing et al (Pub. No.: U.S. 2020/0060512 A1).   
           Regarding claim 14, Holsing discloses a system for guiding navigation of a tool in a lung of a patient, the system comprising: an electromagnetic (EM) field generator in operative communication with an EM sensor associated with a tool (see abstract, a surgical instrument navigation system is provided that visually simulates a virtual volumetric scene of a body cavity of a patient from a point of view of a surgical instrument residing in the cavity of the patient. The surgical instrument navigation system includes: a surgical instrument; an imaging device which is operable to capture scan data representative of an internal region of interest within a given patient; a tracking subsystem that employs electro-magnetic (EM) sensing to capture in real-time position data indicative of the position of the surgical instrument; a data processor which is operable to render a volumetric, perspective image of the internal region of interest from a point of view of the surgical instrument; and a display which is operable to display the volumetric perspective image of the patient);
           a display; a processor; and a memory, in which instructions and computer tomography (CT) image data are stored, wherein the instructions, when executed by the processor, cause the processor to (see page 2, paragraphs, [0020-0022] FIG. 11 is a flowchart that depicts a technique for simulating a virtual volumetric scene of a body cavity from a point of view of a surgical instrument positioned within the patient in accordance with the present invention. FIG. 12 is an exemplary display from the surgical instrument navigation system of the present invention. FIG. 13 is a flowchart that depicts a technique for synchronizing the display of an indicia or graphical representation of the surgical instrument with cardiac or respiratory cycle of the patient in accordance with the present invention. Also page 9, paragraphs, [0111-0113] a computed tomography (CT) device (e.g., respiratory-gated CT device, ECG-gated CT device), a magnetic resonance imaging (MRI) device (e.g., respiratory-gated MRI device, ECG-gated MRI device), an X-ray device, or any other suitable medical imaging device. In one embodiment, the imaging device 140 is a computed tomography—positron emission tomography device that produces a fused computed tomography—positron emission tomography image dataset. The imaging device 140 can be in communication with a processor 130 and send, transfer, copy and/or provide image data taken during the first time interval associated with the dynamic body B to the processor 130. the processor 130 includes a processor-readable medium storing code representing instructions to cause the processor 130 to perform a process. The processor 130 can be, for example, a commercially available personal computer, or a less complex computing or processing device that is dedicated to performing one or more specific tasks. For example, the processor 130 can be a terminal dedicated to providing an interactive graphical user interface (GUI). The processor 130, according to one or more embodiments of the invention, can be a commercially available microprocessor. Alternatively, the processor 130 can be an application-specific integrated circuit (ASIC) or a combination of ASICs, which are designed to achieve one or more specific functions, or enable one or more specific devices or applications. In yet another embodiment, the processor 130 can be an analog or digital circuit, or a combination of multiple circuits. The processor 130 can include a memory component 132. The memory component 132 can include one or more types of memory);
           generate a three-dimensional (3D) model of the lung of the patient based on the CT image data; receive EM location information from the EM sensor (see above, also page 5, paragraph, [0066-0067] according to one particular embodiment, the respiratory signal derived from the PTD is used to gate the localization information of the instrument in the airway. This can assist in determining multiple airway models, for example, by performing a best fit of the real-time patient airway model to the CT data to derive the optimal registration and gated period in the patient's respiratory cycle. Additionally or alternatively, the respiratory signal can be derived from devices other than the PTD, such a device that records the resistance between two locations on the patient. For example, this method is similar to a variable potentiometer in that the resistance of the patient changes between two fixed points as the patient inhales and exhales. Thus, the resistance can be measured to create a respiratory signal. [0067] According to another particular embodiment, 3D location information is used to extend the segmented airway model. The 3D airway can be extended as the instrument is passed along the airway by using this location information as an additional parameter to segment the airway from the CT data. Using an iterative segmentation process, for instance, the 3D location information of the instrument can be used to provide seed points, manual extension, or an additional variable of likelihood of a segmented vessel or airway existing in the 3D image volume. These added airways can be displayed in a different format or color (for example) to indicate to the user that they are extending the segmented airway using instrument location information.
           Also page 6, paragraph, [0069] by way of example, “Inspiration to Expiration” CT fusion using the lung lobe centroid and vector change to modify an airway model may also be applicable. In accordance with various embodiments, this technique may be used to translate and scale each airway based on the lung lobe change between scans. The lung is constructed of multiple lobes and these lobes are commonly analyzed for volume, shape, and translation change. Each lobe changes in a very different way during the patient's breathing cycle. Using this information to scale and translate the airways that are located in each lobe, it is possible to adapt for airway movement. This scaled airway model can then be linked to the 4D tracking of the patient as described herein);
           determine a location of the tool based on the EM location information; present, on the display, a view of the 3D model, at least one planned pathway, at least one target, and a representation of the tool at the location of the tool (see abstract, also page 3, paragraph, [0042] an image from the pre-procedural image data taken during the first time interval can then be selected where the distance between the pair of selected markers in that image corresponds with or closely approximates the same distance determined using the localization elements at a given instant in time during the second time interval. This process can be done continuously during the medical procedure, producing simulated real-time, intra-procedural images illustrating the orientation and shape of the targeted anatomy as a catheter, sheath, needle, forceps, guidewire, fiducial delivery devices, therapy device (ablation modeling, drug diffusion modeling, etc.), or similar structure(s) is/are navigated to the targeted anatomy. Thus, during the medical procedure, the physician can view selected image(s) of the targeted anatomy that correspond to and simulate real-time movement of the anatomy. In addition, during a medical procedure being performed during the second time interval, such as navigating a catheter or other instrument or component thereof to a targeted anatomy, the location(s) of a sensor (e.g., an electromagnetic coil sensor) coupled to the catheter during the second time interval can be superimposed on an image of a catheter. The superimposed image(s) of the catheter can then be superimposed on the selected image(s) from the first time interval, providing simulated real-time images of the catheter location relative to the targeted anatomy.
           Also page 5, paragraph, [0067] according to another particular embodiment, 3D location information is used to extend the segmented airway model. The 3D airway can be extended as the instrument is passed along the airway by using this location information as an additional parameter to segment the airway from the CT data. Using an iterative segmentation process, for instance, the 3D location information of the instrument can be used to provide seed points, manual extension, or an additional variable of likelihood of a segmented vessel or airway existing in the 3D image volume. These added airways can be displayed in a different format or color (for example) to indicate to the user that they are extending the segmented airway using instrument location information.
           Also page 7, paragraph, [0091] in accordance with other embodiments, for example, a sensor as described herein (e.g., an electromagnetic (EM) sensor) is affixed (preferably permanently affixed, but may also be removable) to a device or instrument so that both the device or instrument (or component thereof) and the sensor move together, such that they can be imaged and “viewed”. In one embodiment, for example, the device is an aspiration needle and the needle tip and the sensor move together. In another embodiment, for example, the device is a brush, forceps, or forceps tissue capture mechanism and these components and the sensor move together. In these and other embodiments, the device may additionally include an actuating handle (e.g., finger holds) that is coupled with the sensor, thus allowing movement tracking. These various embodiments advantageously allow the device (and components thereof) to be tracked using the sensor, improving overall accuracy and reliability);
           and adjust the view on the display as the tool is navigated through an airway of the lung of the patient (see above, also page 4, paragraphs, [0045-0047] using a guidewire or other navigated instrument with one to one rotation to continuously align a virtual display view to be consistent with the actual bronchoscopic video view. A similar technique can be used with OCT, IVUS, or EBUS devices to orient the virtual view to the image captured by the OCT, IVUS, or EBUS devices. Other aspects involve using video input of the bronchoscope to adjust the virtual "fly-through" view to be consistent with the user's normal perspective. For example, conventional video processing and matching techniques can be used to align the real-time video and the virtual image. Other aspects involve using bronchoscopic video to provide angular information at a current location to provide targeting or directional cues to the user. Angular information can be derived from the location of patient anatomy in the image and the relative size of each within the image. Using information extracted from the video captured by the bronchoscope, the system can determine which the direction of the display. This can be done using, for example, translation, rotation, or a combination of both. Comparing the real-time image captured to the virtual image constructed from the 3D dataset (i.e., CT) the system can use this information to align the virtual image and/or enhance the system accuracy Also page 6, paragraphs, [0087-0088] in various embodiments, the target location for the patient can be selected in the expiration scan and applied to the “Navigation Airway Map”. Alternatively, it may be selected in the Inspiration scan and adjusted based on the same or similar criteria as the inspiration airways. In either case, it can be “adjusted” individually or linked to the “airway via a 3D” network and moved in the same transformation. One aspect of the present invention is directed to a endoscopic port offset device. The device includes, for example, a snap-on or otherwise affixable feature (that is, offsets) to the endoscopic (e.g., bronchoscopic) port that is capable of holding a navigated guidewire or instrument in a known or preset (i.e., predetermined) location to maintain device location and free the physician/user's hand. In one embodiment, for example, the device includes one or more offset portions that can be adjusted by combining and/or removing multiple offset segments. In another embodiment, for example, the device includes one or more offset portions that can be adjusted by the “removal” of one or more removable offset segments separated by perforations (i.e., in a disposable fashion). In yet another embodiment, the device includes an offset that is capable of adjustment using a screw mechanism (i.e., the length of the offset can be adjusted by screwing the offset in and out). In various embodiments, each offset can be represented on the navigation screen showing offset distance from the tip of the endoscope or working channel sheath. 
           Also page 7, paragraph, [0089] another aspect of the invention is a closed loop system that allows the navigation system to steer the working channel using shape memory alloy/metal type materials. An instrument would have tracking sensors located at the tip for directional guidance as described herein that drive the micro-actuators along the shaft to turn corners. Using feedback from multiple sensors along the shaft it is also possible to determine the maximum points of friction and “adjust” the shape of the device to allow for easier insertion. One simple metric that can be used, for example, is the difference in the shape or bend of the device to the segmented pathway of the vessel or airway, described in further detail below).
           Regarding claim 17, Holsing discloses the system according to claim 14, wherein the instructions, when executed by the processor, further cause the processor to adjust the view to show an area around the representation of the tool (see claim 14, also page 5, paragraph, [0063] enhanced localization accuracy to use travelled pathway information to continuously, substantially continuously, or serially update pathway planning and localization accuracy. The limits of automatic pathway or vessel segments are generally defined, for example, by the quality of the image data provided or the state the patient may be in when the image data is acquired. Therefore, in some cases the pathway segmentation may not extend completely to the target (that is, the pathway segmentation stops short of the target). One method to enhance the segmentation involves using the travelled path of a tracked instrument to add branches and segment(s) to the pathway. Methods may include multiple approaches described herein such as recording traveled paths or using the additional path traveled information to iteratively segment vessels or airways from the image dataset. Having the additional knowledge that an instrument actually travelled the path can enable an automatic segmentation algorithm to extend the vessels and airways that it can calculate and find. This can be particularly valuable in situations where airways or vessels may be obstructed or pinched off. This technique can also be a valuable tool in recording the paths travelled by the instrument to give an indication to the user of "good" and "bad" (i.e., correct or incorrect, direct or indirect, etc.) directions based, for instance, on trial and error. 
           Also page 14, paragraph, [0161] as described above, the indicia of the surgical instrument 1212 tracks the movement of the surgical instrument 1212 as it is moved by the surgeon within the patient 10. Rather than display the indicia of the surgical instrument 1212 on a real-time basis, the display of the indicia of the surgical instrument 1212 is periodically updated 1348 based on the timing signal from the timing signal generator 1026. In one exemplary embodiment, the timing generator 1026 is electrically connected to the tracking subsystem 1020. The tracking subsystem 1020 is in turn operable to report position data for the surgical instrument 1212 in response to a timing signal received from the timing signal generator 1026. The position of the indicia of the surgical instrument 1212 is then updated 1350 on the display of the image data. It is readily understood that other techniques for synchronizing the display of an indicia of the surgical instrument 1212 based on the timing signal are within the scope of the present invention, thereby eliminating any flutter or jitter which may appear on the displayed image 1352. It is also envisioned that a path (or projected path) of the surgical instrument 1212 may also be illustrated on the displayed image data 1352).
           Regarding claim 18, Holsing discloses the system according to claim 14, wherein the instructions, when executed by the processor, further cause the processor to rotate the view to improve a 3D perception of the location of the tool in relation to the 3D model (see page 4, paragraphs, [0047] and [0050], other aspects involve using bronchoscopic video to provide angular information at a current location to provide targeting or directional cues to the user. Angular information can be derived from the location of patient anatomy in the image and the relative size of each within the image. Using information extracted from the video captured by the bronchoscope, the system can determine which the direction of the display. This can be done using, for example, translation, rotation, or a combination of both. Comparing the real-time image captured to the virtual image constructed from the 3D dataset (i.e., CT) the system can use this information to align the virtual image and/or enhance the system accuracy. Additionally, or alternatively, one could use a 5DOF sensor and a limited or known range of motion of a localization device to determine its orientation in the field. This is particularly relevant, for example, in determining which way is up or down or the overall rotation of an image in 3D space. In bronchoscopy, for instance, this can be used to orient the bronchoscopic view to the user's normal expected visual orientation. Because a bronchoscope is typically only able to move in one plane up and down, the system can use the 3D location of a tip sensor moving up and down to determine the sixth degree of freedom. In this implementation, a user could steer the bronchoscope to a bifurcation or close to a bifurcation and then perform a motion with the scope (e.g., up and down) using the thumb control to wiggle or flutter the tip and sensor. With this motion (i.e., described herein generally as the "wiggle maneuver"), the system can determine the orientation and display the correct image. Typically, 5DOF sensing of instrument tip POSE (position and orientation) determines 5 of the 6 POSE parameters (x, y, z, pitch, and yaw). Such sensing may be unable in certain applications, however, to determine the instantaneous roll of the device. This roll determination can be critical in matching the video coming from the device to the images. The techniques described herein advantageously allow for users to relate orientation of a virtual endoscopic "fly-thru" display to actual video orientation presented by the endoscopic instrument).
           Regarding claim 20, Holsing discloses the system according to claim 14, wherein the instructions, when executed by the processor, further cause the processor to change the view to show alignment of the representation of the tool with the at least one target (see claim 14, also page 4, paragraph, [0050] additionally, or alternatively, one could use a 5DOF sensor and a limited or known range of motion of a localization device to determine its orientation in the field. This is particularly relevant, for example, in determining which way is up or down or the overall rotation of an image in 3D space. In bronchoscopy, for instance, this can be used to orient the bronchoscopic view to the user's normal expected visual orientation. Because a bronchoscope is typically only able to move in one plane up and down, the system can use the 3D location of a tip sensor moving up and down to determine the sixth degree of freedom. In this implementation, a user could steer the bronchoscope to a bifurcation or close to a bifurcation and then perform a motion with the scope (e.g., up and down) using the thumb control to wiggle or flutter the tip and sensor. With this motion (i.e., described herein generally as the "wiggle maneuver"), the system can determine the orientation and display the correct image. Typically, 5DOF sensing of instrument tip POSE (position and orientation) determines 5 of the 6 POSE parameters (x, y, z, pitch, and yaw). Such sensing may be unable in certain applications, however, to determine the instantaneous roll of the device. This roll determination can be critical in matching the video coming from the device to the images. The techniques described herein advantageously allow for users to relate orientation of a virtual endoscopic "fly-thru" display to actual video orientation presented by the endoscopic instrument).

Allowable Subject Matter
Claims 15, 16, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                               REASONS FOR ALLOWANCE
           The claims 2-13 are allowed.
           The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to the treatment of patients with lung diseases and, more particularly, to devices, systems, and methods for implementing a dynamic 3D lung map view for tool navigation inside a patient's lungs. 
           With respect to claim 2, representative of claim 10, the closest the closest prior art of record (Holsing and Averbuch), Holsing reference is directed to image guided surgery (IGS), also known as image guided intervention (IGI), enhances a physician's ability to locate instruments within anatomy during a medical procedure. IGS can include 2-dimensional (2-D), 3-dimensional (3-D), and 4-dimensional (4-D) applications, and Averbuch reference is directed to navigating the airways of the lungs has always presented challenges to physicians attempting to diagnose and treat lesions trans-luminally. But neither Holsing nor Averbuch teach or suggest, among other things, “receives a navigation plan including at least one planned pathway to at least one target in a patient's lung; presents, on the display, a three-dimensional (3D) “lung map view of a 3D model” of the patient's lung showing the at least one planned pathway, the at least one target, the tool, and a line of sight indicator from the tool; adjusts the 3D lung map view of the 3D model on the display”.
           These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Holsing and Averbuch) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                         Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
May 8, 2022